 Case 5:19-cr-00130-H-BQ Document 38 Filed 01/07/20                Page 1 of 4 PageID 120


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

UNITED STATES OF AMERICA

v.
                                                       No. 5:19-CR-0130-H
AIDEN BRUCE-UMBAUGH


     GOVERNMENT’S UNOPPOSED MOTION FOR NAME CORRECTION

       Now comes the United States of America, by and through its undersigned

attorney, and asks the Court to correct defendant Aiden Bruce-Umbaugh’s name in the

indictment and all other pleadings to “Aidan Bruce-Umbaugh.” In support thereof, the

Government states the following:

       “The settled rule in the federal courts is that an indictment may not be amended

except by resubmission to the grand jury, unless the change is merely a matter of form.”

Russell v. United States, 369 U.S. 749, 770 (1962); see also United States v. Young Bros.,

Inc., 728 F.2d 682, 693 (5th Cir. 1984). “An amendment of form and not of substance

occurs when the defendant is not misled in any sense and is not subjected to an added

burden, and is not otherwise prejudiced.” United States v. Kegler, 724 F.2d 190, 194

(D.C. Cir. 1983) (citing Williams v. United States, 179 F.2d 656, 659 (5th Cir. 1950)).

       The United States indicted defendant under the name “Aiden Bruce-Umbaugh”

based on written reports provided to the United States Attorney’s Office. At the re-

arraignment hearing on January 2, 2020, counsel for Defendant informed the Court that


Aiden Bruce-Umbaugh.
Government’s Unopposed Motion to Amend Indictment B Page 1
 Case 5:19-cr-00130-H-BQ Document 38 Filed 01/07/20             Page 2 of 4 PageID 121


defendant’s name is spelled incorrectly in the indictment and other pleadings. Upon

closer inspection, it appears defendant’s true and lawful name is spelled “Aidan Bruce-

Umbaugh.” Undersigned counsel reviewed defendant’s NCIC criminal history, letters

sent to and from defendant, and various firearm trace summaries —all of which lists

defendant’s name as “Aidan Bruce-Umbaugh.”

       The Honorable D. Gordon Bryant, Jr. directly questioned Mr. Bruce-Umbaugh at

the re-arraignment hearing if he had been prejudiced in any way by the misspelling of his

name. Mr. Bruce-Umbaugh essentially stated that he had not been harmed by the

misspelling and that he had received adequate notice. Because this correction would not

involve any change in the identity of the accused or result in any prejudice to Mr. Bruce-

Umbaugh, this Court should grant the motion. Cf. Kegler, 724 F.2d at 195 (affirming

district court’s correction of defendant’s name and name of payee on forged checks when

there was no claim that the identity of the accused was misstated and no prejudice to the

defendant.).




Aiden Bruce-Umbaugh.
Government’s Unopposed Motion to Amend Indictment B Page 2
 Case 5:19-cr-00130-H-BQ Document 38 Filed 01/07/20                 Page 3 of 4 PageID 122


                                               Respectfully submitted,

                                               ERIN NEALY COX
                                               UNITED STATES ATTORNEY


                                               /s/ Russell Lorfing
                                               RUSSELL H. LORFING
                                               Assistant United States Attorney
                                               Texas State Bar No. 24070173
                                               1205 Texas Avenue, Suite 700
                                               Lubbock, Texas 79401
                                               Telephone: 806.472.7351
                                               Facsimile: 806.472.7394
                                               E-mail:       russell.lorfing@usdoj.gov




                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with Michael King, attorney for the defendant, who

advised he does not oppose the foregoing motion.



                                               /s/ Russell Lorfing
                                               RUSSELL LORFING
                                               Assistant United States Attorney




Aiden Bruce-Umbaugh.
Government’s Unopposed Motion to Amend Indictment B Page 3
 Case 5:19-cr-00130-H-BQ Document 38 Filed 01/07/20                 Page 4 of 4 PageID 123


                                  CERTIFICATE OF SERVICE

       I certify that on January 8, 2020, I electronically filed the foregoing document

with the clerk of court for the U.S. District Court, Northern District of Texas, using the

electronic case filing system of the court. The electronic case filing system sent a “Notice

of Electronic filing” to counsel for Defendant, who has consented to accept this Notice as

service of this document by electronic means.



                                               /s/ Russell Lorfing
                                               RUSSELL LORFING
                                               Assistant United States Attorney




Aiden Bruce-Umbaugh.
Government’s Unopposed Motion to Amend Indictment B Page 4
